Opinion issued May 25, 2006















In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-05-00932-CR
          01-05-00933-CR
____________

ADRIAN D. BURTON, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 351st District Court 
Harris County, Texas
Trial Court Cause Nos. 918096 and 998428



 
MEMORANDUM  OPINION
          Appellant, Adrian D. Burton, pleaded guilty to two separate felony offenses of
aggravated sexual assault of a child, and the trial court assessed punishment at
confinement for life in each case.  We affirm.
          Appellant’s court-appointed counsel filed a motion to withdraw as counsel and
a brief concluding that the appeals are without merit.  Counsel’s brief meets the
requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967),
by presenting a professional evaluation of the record that demonstrates the lack of
arguable grounds of error.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.
1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.] 1992,
pet. ref’d).
          Counsel represents that he served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate records and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel’s brief.  We find no reversible error in the record,
and agree that the appeal is without merit.  We therefore affirm the judgments of the
trial court in trial court case numbers 918096 and 998428.
          We grant counsel’s motion to withdraw in each case.
 See Stephens v. State,
35 S.W.3d 770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.). 
          Any pending motions are denied as moot.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Taft, and Nuchia.
Do not publish.  Tex. R. App. P. 47.2(b).